        Case: 5:21-cv-00731-JRA Doc #: 1 Filed: 09/08/20 1 of 30. PageID #: 1




                             UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF WISCONSIN


Solidstrip, Inc.,                                    Case No. 20-CV-822

                Plaintiff,

 v.

 U.S. Technology Corporation;
 Raymond F. Williams;
 U.S. Technology Media Corporation
 Anthony Giancola;
 Mark E. Cundiff;
 Missouri Green Materials;
 Daryl Duncan; and
 Penny Duncan,

                                                             JURY TRIAL DEMANDED
                Defendants.

______________________________________________________________________________

                                 COMPLAINT
______________________________________________________________________________

        Plaintiff Solidstrip, Inc. (“Solidstrip”), brings this Complaint against Defendants U.S.

Technology Corporation (“U. S. Technology”), Raymond F. Williams, U. S. Technology Media

Corporation (“U. S. Technology Media”), Anthony Giancola, Mark E. Cundiff, Missouri Green

Materials, Daryl Duncan and Penny Duncan, (collectively, “Defendants”) and alleges as follows:

                                           Introduction

        1.      In 2012, the U.S. government began an investigation into a longstanding conspiracy

of Defendants to bribe and influence government officials in order to defraud the government by

preventing fair bidding on government contracts for a substance used to strip paint from the surface

of various objects, including aircraft. To wit, Defendants caused government officials to grant

lucrative contracts to Defendants U.S. Technology and U.S. Technology Media through bribery,

                                                 1
       Case: 5:21-cv-00731-JRA Doc #: 1 Filed: 09/08/20 2 of 30. PageID #: 2




influence and other illegal means.

       2.      In 2017 and 2018, all Defendants (except U. S. Technology Media and Anthony

Giancola) pleaded guilty in various cases to federal criminal charges related to this defrauding of

the U. S. government. In so pleading, those Defendants admitted the government could prove the

charges leveled against them beyond a reasonable doubt.

       3.      This lawsuit arises out of Defendants’ illegal conduct and the effects of this

behavior on Plaintiff Solidstrip, which offered and continues to offer the same products at a lower

cost underlying the government contracts for which Defendants conspired and continue to conspire

to defraud the government over.

       4.      Defendants’ actions—actions to which they admitted and for which they were

convicted—directly damaged Solidstrip, the only other entity that has a competing product to bid

on the government contracts at issue in this lawsuit.

       5.      If Defendants had not designed and participated in the conspiracy to defraud the

government, Solidstrip would have won the contracts which Defendants ultimately won.

       6.      Solidstrip now brings this lawsuit to stop any ongoing fraud occurring against the

U.S. government, prevent such fraud by Defendants going forward, and be compensated for the

wrongful actions of Defendants.

                                              Parties

       7.      Plaintiff, Solidstrip, Inc., is a Wisconsin corporation with its principal place of

business in Minocqua, Wisconsin.

       8.      Defendant U. S. Technology was an Ohio corporation with its principal place of

business in Canton, Ohio. U. S. Technology conducted business throughout the United States,

including in the State of Wisconsin.



                                                 2
        Case: 5:21-cv-00731-JRA Doc #: 1 Filed: 09/08/20 3 of 30. PageID #: 3




        9.      Defendant Raymond F. Williams (“Williams) is sued in his personal capacity and,

upon information and belief, is a resident of Ohio.

        10.     Defendant U. S. Technology Media is an Ohio corporation with its principal place

of business in Bolivar, Ohio. U. S. Technology Media conducts business throughout the United

States, including in the State of Wisconsin. Defendant Anthony Giancola (“Giancola”) is sued in

his personal capacity and, upon information and belief, is a resident of Ohio.

        11.     Defendant Mark E. Cundiff (“Cundiff”) is sued in his personal capacity and, upon

information and belief, is a resident of Georgia.

        12.     Defendant Missouri Green Materials is a Missouri corporation with its principal

place of business in Berger, Missouri.

        13.     Defendant Daryl Duncan is sued in his personal capacity and, upon information and

belief, is a resident of Missouri.

        14.     Defendant Penny Duncan is sued in her personal capacity and, upon information

and belief, is a resident of Missouri.

                                         Jurisdiction and Venue

        15.     This Court has federal diversity jurisdiction over the claims in the present action

pursuant to 28 U.S.C. § 1332(a) because the amount in controversy is over $75,000, exclusive of

interest and costs, and there is complete diversity of citizenship between Plaintiff and Defendants.

        16.     Venue lies in this district pursuant to 28 U.S.C. § 1391, because all Defendants do

business and/or hold themselves open to doing business throughout the United States and, for some

Defendants, also abroad.

        17.     Venue additionally lies in this district pursuant to 28 U.S.C. § 1391 because some

of the acts giving rise to the present action occurred in this district.



                                                    3
       Case: 5:21-cv-00731-JRA Doc #: 1 Filed: 09/08/20 4 of 30. PageID #: 4




                                        Factual Allegations

I.     The Technology: Plastic Media Blasting

       18.     The technology underlying this lawsuit is a type of abrasive blasting material, called

plastic media blasting, plastic blasting media, or some variation thereof (“PMB”).

       19.     PMB is a method to remove paint or similar products from an object’s surface.

       20.     During the PMB process, air or some combination of air and an abrasive or

abrasives (such as sand and/or water) is used to remove the paint or similar product from an

object’s surface.

       21.     PMB as a method of paint removal is safer, more environmentally friendly, and

more cost effective than the chemical stripping of paint.

       22.     The primary PMB involved in this case is Type VIII plastic media (“Type VIII”).

       23.     Type VIII is often used to remove paint and surface substances from composite

materials and is the preferred way to remove paint or other substances from the composite surfaces

of modern aircraft.

       24.     Because Type VIII is the preferred way to remove paint from certain aircraft, the

branches of the U.S. Armed Forces often specify it via the bid process for government projects.

       25.     Since 2011, there have been only two approved and qualified suppliers for Type

VIII plastic media in the world listed on the government’s Qualified Products List (“QPL”):

Solidstrip and U.S. Technology.

       26.     In 2015, U. S. Technology Media purchased the business assets (including the Type

VIII business) of U. S. Technology for $20,000,000, with no money down and the balance to be

paid at a rate of 30% of gross sales.

       27.     As part of that purchase, U. S. Technology Media assumed U. S. Technology’s



                                                 4
       Case: 5:21-cv-00731-JRA Doc #: 1 Filed: 09/08/20 5 of 30. PageID #: 5




contracts with the government, including contracts for sales of Type VIII.

       28.     U. S. Technology sold, and now U. S. Technology Media sells, Type VIII under

the brand names “Magic®” and “Magic II®.”

       29.     Solidstrip does not sell Type VIII under a brand name but uses its generic name of

Type VIII.

II.    Recycling of Type VIII PMB

       30.     After use and reuse, PMB media breaks down into spent media or dust waste.

       31.     Often this PMB spent media contains hexavalent chromium and cadmium above

regulatory limits and is therefore designated hazardous solid waste.

       32.     PMB spent material is notoriously difficult to recycle.

       33.     There are currently no proven legitimate recycling methods for Type VIII spent

media under the Resource Conservation and Recovery Act (“RCRA”).

       34.     U. S. Technology, and now U. S. Technology Media, purported and purport to

“recycle” PMB spent media by adding small quantities of the spent media into concrete building

blocks and concrete products.

       35.     Because the PMB spent media contains hexavalent chromium and cadmium, its use

in concrete building blocks and concrete products limits the potential uses of the concrete products.

       36.     In particular, concrete building blocks and concrete products containing PMB spent

media cannot be used in anything but above grade functions due to possible leaching of the

concrete products.

       37.     There is not a significant demand for these concrete building blocks and concrete

products because of their limited ability to be used.

       38.     Because of this lack of demand, U. S. Technology Media and U. S. Technology



                                                 5
        Case: 5:21-cv-00731-JRA Doc #: 1 Filed: 09/08/20 6 of 30. PageID #: 6




before it “speculatively accumulated” and continue to “speculatively accumulate” millions of

pounds of PMB spent material.

       39.     “Speculative accumulation” is the accumulation of materials to be recycled,

without actually recycling sufficient quantities to qualify as a legitimate recycler under the RCRA.

40 CFR § 260.30.

       40.     The RCRA requires that a legitimate recycling process “must produce a valuable

product.” 40 CFR § 260.43(2).

       41.     When a recycling process uses spent material in a manner that does not produce a

valuable product, this is essentially disposal of the spent material and does not qualify as legitimate

recycling under the RCRA.

       42.     This “speculative accumulation” of PMB spent material by U. S. Technology

Media and U. S. Technology means they violate the RCRA recycling requirements and are not

legitimate recyclers under the terms of the RCRA.

       43.     Thus, the U. S. Technology “recycling program”—a “recycling program” that

continues to be promoted by U.S. Technology Media—is not a legitimate recycling program under

the RCRA but is a sham.

       44.     That the “recycling program” of U.S. Technology and U.S. Technology Media is

and was not legitimate is evidenced by the criminal convictions discussed in the next section of

this Complaint.

III.   The Parties and Ongoing Conspiracies

       A. Solidstrip

       45.     Solidstrip is a Wisconsin company that manufactures and sells plastic media for use

in plastic media blasting applications.



                                                  6
       Case: 5:21-cv-00731-JRA Doc #: 1 Filed: 09/08/20 7 of 30. PageID #: 7




       46.    Among other types of PMB it sells, Solidstrip sells Type VIII PMB.

       47.    The main governmental customers for the kind of plastic media Solidstrip

manufactures are the U.S. Armed Forces, the U.K. Ministry of Defense, and the North American

Treaty Organization (“NATO”).

       48.    To obtain the contracts for these military uses of plastic media, Solidstrip regularly

participates in government bidding processes.

       49.    To bid for U. S. government contracts for Type VIII, Solidstrip (or anyone else

wishing to bid on Type VIII U. S. government contracts or similar contracts) must become an

approved vendor through a government-run process that ensures the company’s product meets the

government’s requirements for that particular product.

       50.    This government-run process that ensures the products meet the government’s

requirements is known as “First Article Testing.”

       51.    In 2011, Solidstrip became an approved vendor for Type VIII and other PMB

products.

       52.    Upon information and belief, Solidstrip is currently only one of two approved

vendors for Type VIII.

       53.    Upon being certified as an approved vendor for Type VIII, Solidstrip began bidding

on government contracts requesting Type VIII plastic media.

       54.    As set forth below, however, Solidstrip immediately ran into a problem securing

and keeping government contracts because its only competitor in the Type VIII market was

conspiring with government employees and possibly others to prevent Solidstrip from gaining and

keeping those contracts.




                                                7
       Case: 5:21-cv-00731-JRA Doc #: 1 Filed: 09/08/20 8 of 30. PageID #: 8




       B.     U. S. Technology, Raymond Williams and Mark Cundiff Bribe and Engage
              in Fraud to Win Government Contracts for Type VIII.

       55.    The only other major producers of Type VIII in the world at the times relevant to

this Complaint have been U. S. Technology and U. S. Technology Media.

       56.    At the current time, only U.S. Technology is listed on the government QPL, the

approved list of government vendors.

       57.    U.S. Technology Media functions as a successor company to U.S. Technology.

       58.    At no time have U.S. Technology and U.S. Technology Media produced Type VIII

at the same time, nor have they ever bid on Type VIII government contracts at the same time.

       59.    During the times relevant to this Complaint, Defendant Williams served as the

owner and chief executive officer of U. S. Technology.

       60.    Like Solidstrip, U. S. Technology sold Type VIII and was an approved government

vendor for Type VIII.

       61.    U. S. Technology sold Type VIII plastic media under the trade names “Magic®”

and “Magic II®.”

       62.    U. S. Technology bid on government contracts requesting Type VIII plastic media.

       63.    To obtain those government contracts, however, U.S. Technology conspired with

the other Defendants and used illegal techniques to obtain government contracts for Type VIII

PMB.

       64.    Among the illegal techniques U. S. Technology used to win government contracts

was to bribe government official(s) and individuals with influence over government officials so

they would insert improper contract terms in government contracts, such that U. S. Technology

was the only company able to meet the contract requirements.

       65.    For example, U. S. Technology encouraged government officials to include clauses


                                               8
       Case: 5:21-cv-00731-JRA Doc #: 1 Filed: 09/08/20 9 of 30. PageID #: 9




requiring the use of “Magic” Type VIII, even though the use of a trade name in a government

contract is improper and prohibited by Federal Acquisition Regulation 11.105, which states that

“agency requirements shall not be written so as to require a particular brand name, product, or

feature of a product, peculiar to one manufacturer, thereby precluding consideration of a product

manufactured by another company.”.

       66.     Similarly, U. S. Technology bribed and encouraged government official(s) and

individuals with influence over government officials to include terms in government contracts that

were impossible for anyone to meet without engaging in fraud.

       67.     For example, U. S. Technology sought and obtained the inclusion of recycling

clauses in government contracts for Type VIII, even though there is currently no recycling program

that legitimately meets the requirements for recycling under RCRA.

       68.     Since 2017, Williams has been indicted and entered into a plea agreement in at least

one case in which he admitted the government could prove beyond a reasonable doubt that he

bribed government officials to include trade names and recycling requirements in government

contracts.

       69.     Mark E. Cundiff, formerly an employee of the Department of Defense who

participated in technical engineering support with respect to PMB throughout all branches of the

U. S. Military, has pleaded guilty to conspiring with Williams and U. S. Technology to ensure that

U. S. Technology was the only company that could secure government contracts for Type VIII and

other PMB products.

       C.      Williams and U. S. Technology Bring Missouri Green Materials, Daryl
               Duncan, and Penny Duncan Into the Conspiracy.

       70.     Upon information and belief, Williams and U. S. Technology were aware that no

technology existed to recycle Type VIII in a manner that fulfills the strict requirements of the


                                                9
      Case: 5:21-cv-00731-JRA Doc #: 1 Filed: 09/08/20 10 of 30. PageID #: 10




RCRA.

        71.    Upon information and belief, Missouri Green Materials, U. S. Technology, and

U.S. Technology Media have never recycled the spent material in anything near the quantities

required to be considered legitimate recyclers under the RCRA.

        72.    Upon information and belief, Williams and U. S. Technology conspired with

Missouri Green Materials and its owners and officers, Daryl Duncan and Penny Duncan, to ship

millions of pounds of spent media to Missouri.

        73.    Once shipped to Missouri, Missouri Green Materials, Daryl Duncan, and Penny

Duncan stored the spent media instead of recycling it.

        74.    The government contracts which Williams and U.S. Technology had won,

however, required that this spent material be recycled as specified by the RCRA.

        75.    Williams and U. S. Technology therefore knowingly conspired to bid on

government contracts, knowing they would not and could not recycle the Type VIII material, but

would ship it in violation of the terms of the government contracts and in violation of the RCRA.

        D.     U. S. Technology Media Continues to Engage in the Conspiracy Begun by U.
               S. Technology to Obtain Government Contracts Through Bribery and Fraud.

        76.    Upon information and belief, Williams sold the assets of U.S. Technology to U. S.

Technology Media on or about March 31, 2015.

        77.    The assets sold included U.S. Technology’s Type VIII products, including

wrongfully obtained government contracts for those products. Upon information and belief, the

assets also included US Technology’s sham recycling process.

        78.     Upon information and belief, the terms of the sale were $20,000,000 with no money

down with future payments made to Williams and U.S. Technology based on 30% of gross sales.

        79.    Upon information and belief, at or immediately after the sale, U.S. Technology


                                                 10
      Case: 5:21-cv-00731-JRA Doc #: 1 Filed: 09/08/20 11 of 30. PageID #: 11




fired all of its employees and the next day US Technology Media hired all of the same employees.

U.S. Technology Media now conducts business out of U.S. Technology’s former buildings and

offices. U.S. Technology Media inventory was received from U.S. Technology. The two

companies used the same computer system, the same operating system and had the same officers

and same employees and operated out of the same location.

       80.     U. S. Technology Media continued in the place of U. S. Technology on the

wrongfully obtained contracts.

       81.     Indeed, that U.S. Technology Media continued in the place of U.S. Technology is

underscored by the fact that it continues to bid on government contracts as an approved vendor,

even though it never obtained such clearance and instead relies on the approved vendor status of

U.S. Technology.

       82.     Upon information and belief, U.S. Technology and U.S. Technology Media were

and are treated as a single entity or alter-egos of each other. U.S. Technology Media did not pay

fair value for the assets of U.S. Technology, including the government contracts, and the

transaction was not a commercially reasonable transaction. The sale instead served as merely a

scheme to continue cash flow from ill-gotten contracts to U.S. Technology and Williams.

       83.     There is such a unity of interest and ownership that the separate personalities of the

corporations no longer exist and adherence to the fiction of a separate corporate existence would

sanction a fraud, promote injustice, or promote inequitable consequences.

       84.     Also or alternatively, U.S. Technology Media is the successor corporation of U.S.

Technology as it is merely a continuation of U.S. Technology and/or the purchase of the assets of

U.S. Technology by U.S. Technology Media and other related transactions were entered into

fraudulently to escape or avoid liability.



                                                11
      Case: 5:21-cv-00731-JRA Doc #: 1 Filed: 09/08/20 12 of 30. PageID #: 12




          85.   Upon information and belief, U. S. Technology Media continued the practices of

U. S. Technology, including adopting and encouraging the improper use of trade names and

recycling requirements in government contracts it currently services and intends to bid on in the

future.

II.       Defendants Plead Guilty to the Ongoing Conspiracy

          86.   Numerous Defendants in the present case already pled guilty and been convicted of

various federal violations related to illegally obtained government contracts for PMB media and

other media bundled with PMB media contracts.

          A.    The Williams Plea Agreement

          87.   On March 14, 2018, in Case No. 5:17-cr-29-LJA in the United States District Court

for the Middle District of Georgia, Defendant Williams accepted a plea agreement. A copy of this

plea agreement is attached hereto as Exhibit A.

          88.   Pursuant to the plea agreement, Williams pleaded guilty to Conspiracy to Bribe a

Public Official in violation of 18 U.S.C. §§ 371 and 372.

          89.   Williams also entered into a stipulation as part of his plea agreement. Paragraphs

92 to 104, set forth below, include facts taken from the stipulation.

          90.   Williams developed a close relationship with Defendant Cundiff in which they,

among other activities, vacationed together. Exhibit A, p. 12.

          91.   In 2004 or 2005, Williams requested Cundiff’s help in procuring contracts to supply

PMB media to the U.S. Air Force for his company, U. S. Technology. Exhibit A, p. 13.

          92.   Williams’ friend Cundiff was solely responsible for preparing Performance Work

Statements at Robins Air Force Base. Exhibit A, p. 13.

          93.   A Performance Work Statement is a document that sets out the standards a bidding



                                                  12
         Case: 5:21-cv-00731-JRA Doc #: 1 Filed: 09/08/20 13 of 30. PageID #: 13




company must meet to obtain a specified job from the United States Air Force. Exhibit A, p. 13.

          94.    Williams dictated the contract requirements for the new Performance Work

Statements prepared by Cundiff. Exhibit A, p. 13.

          95.    The Performance Work Statement Cundiff drafted required that the only PMB that

could be used were the patented U. S. Technology products “Quickstrip” and “Magic.” Exhibit A,

p. 13.

          96.    The Performance Work Statement also required that the bidding party have a

facility within a certain distance of Robins Air Force Base. Exhibit A, p. 13.

          97.    Finally, the Performance Work Statement had a PMB recycling requirement.

Exhibit A, p. 13.

          98.    Because of the requirements of the Performance Work Statement Cundiff included

at the request of his friend Williams, the only company that could meet its requirements was

Williams’ company, U. S. Technology. Exhibit A, p. 13.

          99.    In return for the drafting of the Performance Work Statement in a way that

guaranteed U. S. Technology would be the winning bidder for U.S. Air Force contracts at Robins

Air Force Base, Williams paid Cundiff for his services. Exhibit A, p. 13.

          100.   Cundiff also used his position to ensure Williams and U. S. Technology received

contracts for NATO’s purchase of PMB. Exhibit A, p. 13.

          101.   On March 31, 2015, Williams sold the portion of U. S. Technology that made PMB

to U. S. Technology Media. Exhibit A, pp. 15-16.

          102.   As part of the sale, U. S. Technology sold the rights to contracts that had been

obtained as a result of Cundiff’s actions to U. S. Technology Media. Exhibit A, p. 16.




                                                13
      Case: 5:21-cv-00731-JRA Doc #: 1 Filed: 09/08/20 14 of 30. PageID #: 14




       B.      The U.S. Technology Plea Agreement

       103.    On March 14, 2018, in Case No. 5:17-cr-29-LJA in the United States District Court

for the Middle District of Georgia, Defendant U. S. Technology accepted a plea agreement. A copy

of this plea agreement is attached hereto as Exhibit B.

       104.    Pursuant to the plea agreement, U. S. Technology pleaded guilty to Conspiracy to

Launder the Proceeds of Unlawful Activity pursuant to 18 U.S.C. § 1956(h).

       105.    U. S. Technology also entered into a stipulation as part of its plea agreement.

Exhibit B, p. 11.

       106.    The facts set forth in the stipulation are, in large part, the same as those set forth in

Williams’ plea agreement as noted in the previous section. Exhibit B, pp. 11-15.

       C.      The Cundiff Plea Agreement

       107.    On April 17, 2017, in Case No. 5:17-cr-16-MTT in the United States District Court

for the Middle District of Georgia, Defendant Cundiff accepted a plea agreement. A copy of this

plea agreement is attached hereto as Exhibit C.

       108.    Pursuant to the plea agreement, Cundiff pleaded guilty to Conspiracy to Bribe a

Public Official pursuant to 18 U.S.C. §§ 371 and 372.

       109.    Cundiff also entered into a stipulation as part of his plea agreement and Paragraphs

112 to 126, set forth below, include facts taken from that stipulation.

       110.    As an employee of the Department of Defense, Cundiff was stationed at Robins Air

Force Base in Warner Robins, Georgia. Exhibit C, p. 16.

       111.    Cundiff and Williams developed a close relationship in which they, among other

activities, vacationed together. Exhibit C, p. 16.

       112.    As part of his employment, Cundiff was responsible for technical engineering



                                                  14
         Case: 5:21-cv-00731-JRA Doc #: 1 Filed: 09/08/20 15 of 30. PageID #: 15




support to military aircraft operations and was responsible for preparing statements of work when

Robins Air Force Base was soliciting bidders for new contracts. Exhibit C, p. 16.

          113.   In 2004 or 2005, Cundiff prepared a new Performance Work Statement for PMB.

Exhibit C, p. 17.

          114.   A Performance Work Statement is a document that sets out the standards a bidding

company must meet to obtain a particular job from the United States Air Force. Exhibit C, p. 17.

          115.   With the input of his close friend Williams, Cundiff prepared the new Performance

Work Statement. Exhibit C, p. 17.

          116.   The Performance Work Statement Cundiff drafted required that the only PMB that

could be used were the patented U. S. Technology products “Quickstrip” and “Magic.” Exhibit C,

p. 17.

          117.   The Performance Work Statement also required that the bidding party have a

facility within a certain distance of Robins Air Force Base. Exhibit C, p. 17.

          118.   Finally, the Performance Work Statement had a PMB recycling requirement.

Exhibit C, p. 17.

          119.   Because of the requirements of the Performance Work Statement Cundiff included

at the request of his friend Williams, the only company that could meet its requirements was

Williams’ company, U. S. Technology. Exhibit C, p. 17.

          120.   In return for the drafting of the Performance Work Statement in a way that

guaranteed U. S. Technology would be the winning bidder for U.S. Air Force contracts at Robins

Air Force Base, Williams paid Cundiff for his services. Exhibit C, pp. 17-18.

          121.   All branches of the U. S. Military have designated the U. S. Air Force to lead in

PMB and within that designation Cundiff held a critical role of influence.



                                                 15
      Case: 5:21-cv-00731-JRA Doc #: 1 Filed: 09/08/20 16 of 30. PageID #: 16




       122.    Through Cundiff’s critical influential role, foreign militaries and commercial

entities were led to adopt Cundiff’s specifications for PMB media.

       123.    Cundiff also used his position to ensure Williams and U. S. Technology received

contracts for NATO’s purchase of PMB. Exhibit C, p. 18.

       124.    Cundiff ultimately received payments of $274,000 from Williams in return for

Cundiff’s work to ensure that only U. S. Technology could meet the PMB requirements. Exhibit

C, p. 20.

       D.      The Missouri Case

       125.    On April 26, 2017, Defendants U. S. Technology, Missouri Green Materials,

Raymond Williams, Daryl Duncan, and Penny Duncan were indicted in Case No. 4:17-CR-00189-

RWS-PLC (the “Missouri Case”). A copy of the docket sheet for the case is attached hereto as

Exhibit D.

       126.    Count One of the Missouri Case indictment alleged a conspiracy among U. S.

Technology, Missouri Green Materials, Williams, Daryl Duncan, and Penny Duncan to violate the

Resource Conservation and Recovery Act under 42 U.S.C. § 6928(d)(1) and 18 U.S.C. § 2. A copy

of the indictment is attached hereto as Exhibit E.

       127.    Pursuant to the indictment, U. S. Technology, through Williams, entered into an

agreement with Missouri Green Materials, though Daryl Duncan and Penny Duncan, to send the

waste from the PMB process to a warehouse in Missouri. Exhibit E, ¶¶ 6, 25(a).

       128.    Upon information and belief, the waste products described in Paragraph 25 were

materials U. S. Technology was supposed to be recycling under its contracts with the various

branches of the U.S. military and others.

       129.    The indictment alleges numerous incidents where U. S. Technology, through



                                                16
      Case: 5:21-cv-00731-JRA Doc #: 1 Filed: 09/08/20 17 of 30. PageID #: 17




Williams, entered into an agreement with Missouri Green Materials, though Daryl Duncan and

Penny Duncan, to send the waste from the PMB process to a warehouse in Missouri. Exhibit E, ¶¶

25(a)-(x).

       130.    Ultimately, U. S. Technology, through Williams, entered into an agreement with

Missouri Green Materials, though Daryl Duncan and Penny Duncan, and sent approximately 9

million pounds of waste from the PMB process to a warehouse in Missouri. Exhibit E, ¶ 25(z).

       131.    Upon information and belief, these 9 million pounds of waste from the PMB

process included waste that should have been recycled under its contracts with the various

branches of the U.S. military and others but was not.

       132.    On June 14, 2018, Defendant Daryl Duncan pleaded guilty to the allegations of a

conspiracy among U. S. Technology, Missouri Green Materials, Williams, Daryl Duncan, and

Penny Duncan to violate the Resource Conservation and Recovery Act under 42 U.S.C. §

6928(d)(1) and 18 U.S.C. § 2. Exhibit D, Dkt. Entry Nos. 145-147.

       133.    On June 14, 2018, Defendant Penny Duncan pleaded guilty the allegations of a

conspiracy among U. S. Technology, Missouri Green Materials, Williams, Daryl Duncan, and

Penny Duncan to violate the Resource Conservation and Recovery Act under 42 U.S.C. §

6928(d)(1) and 18 U.S.C. § 2. Exhibit D, Dkt. Entry Nos. 148-150.

       134.    On June 19, 2018, Defendant Williams pleaded guilty to the allegations of a

conspiracy among U. S. Technology, Missouri Green Materials, Williams, Daryl Duncan, and

Penny Duncan to violate the Resource Conservation and Recovery Act under 42 U.S.C. §

6928(d)(1) and 18 U.S.C. § 2. Exhibit D, Dkt. Entry Nos. 154-156.

       135.    On June 19, 2018, Defendant U. S. Technology pleaded guilty to the allegations of

a conspiracy among U. S. Technology, Missouri Green Materials, Williams, Daryl Duncan, and



                                               17
       Case: 5:21-cv-00731-JRA Doc #: 1 Filed: 09/08/20 18 of 30. PageID #: 18




Penny Duncan to violate the Resource Conservation and Recovery Act under 42 U.S.C. §

6928(d)(1) and 18 U.S.C. § 2. Exhibit D, Dkt. Entry Nos. 157-159.

        136.   On November 20, 2018, Defendant Missouri Green Materials pleaded guilty to the

allegations of a conspiracy among U. S. Technology, Missouri Green Materials, Williams, Daryl

Duncan, and Penny Duncan to violate the Resource Conservation and Recovery Act under 42

U.S.C. § 6928(d)(1) and 18 U.S.C. § 2. Exhibit D, Dkt. Entry Nos. 214-215.

III.    Damages

        137.   Because of the provisions improperly included in these government solicitations

thanks to the actions of U. S. Technology—actions that now continue under U. S. Technology

Media—Solidstrip was and continues to be unable to bid fairly on these government contracts.

        138.   Additionally, when the government solicitations require for Type VIII and/or

recycling to be bundled with other types of blasting media, Solidstrip’s damages include not only

losses directly related to its inability to bid on Type VIII, but also the losses for other types of

PMB because it did not and cannot obtain the contracts for these other types of blasting media as

a result of the improper Type VIII and recycling requirements.

        139.   Solidstrip currently has knowledge of approximately $3.4 million in government

contracts granted to U.S. Technology that involved, or were likely to involve, Type VIII and on

which Solidstrip was unable to fairly bid on because of improper recycling requirements, specific

and improper requirements for the use “Magic®” and “Magic II®,” fraudulent representations by

U.S. Technology, and/or other improprieties.

        140.   The following table lists these contracts:

               Date          Contract Number                        Potential Value
                2/17/2016    W9127Q16P0015                                  $9,300
                9/29/2015    FA812511D0001-0041                            44,700
                 9/8/2015    FA812511D0001-0040                            15,200

                                                18
Case: 5:21-cv-00731-JRA Doc #: 1 Filed: 09/08/20 19 of 30. PageID #: 19




        7/19/2015   FA812511D0001-0039                   2,800
        6/28/2015   FA812511D0001-0038                  16,700
         4/9/2015   FA812511D0001-0037                  49,700
        5/31/2015   FA812511D0001-0034                 103,000
        3/26/2015   FA812511D0001-0036                   4,900
        3/18/2015   FA812511D0001-0035                   4,400
         3/9/2015   FA812511D0001-0033                 196,700
         3/3/2015   W912LA15P0009                       77,300
         2/5/2015   FA812511D0001-0033                  34,900
         1/7/2015   FA812511D0001-0030                  26,600
       12/14/2014   W9127Q15P0019                       32,800
        12/3/2014   FA812511D0001-0029                   2,900
       11/11/2014   W91ZRS15M003                        96,000
       10/28/2014   FA812511D0001-0028                  43,500
        9/25/2014   FA812511D0001-0027                 111,200
        9/14/2014   SPEFA514M1796                       23,800
         9/4/2014   FA812511D0001-0026                  35,400
        7/30/2014   W91ZRS14M0117                       18,800
        7/23/2014   FA812511D0001-0025                  23,500
        6/17/2014   FA812511D0001-0024                  16,200
        5/29/2014   FA812511D0001-0023                  48,600
        5/15/2014   SPEFA514M0124                       10,600
        4/29/2014   FA812511D0001-0022                  17,400
        3/24/2014   W91ZRS14M0054                       30,000
        3/19/2014   FA812511D0001-0021                  14,000
         3/2/2014   FA812511D0001-0020                  20,000
        1/23/2014   FA812511D0001-0019                  19,000
         1/7/2014   FA812511D0001-0018                  25,100
       12/16/2013   W91ZRS14M0026                       45,000
       12/15/2013   FA812511D0001-0017                  13,700
        10/3/2013   W912NW14V0003                       49,300
        10/2/2013   FA812511D0001-0016                  18,400
        9/30/2013   FA460812A0003-G001                   6,900
        9/30/2013   FA480013A0015-G001                  50,000
         9/9/2013   FA812511D0001-0015                  45,900
        8/14/2013   W91ZRS13M0128                       24,000
        7/28/2013   FA812511D0001-0014                  73,800
        6/18/2013   W912NW13V0234                       72,500
        6/13/2013   FA812511D0001-0013                  52,000
        5/22/2013   W912NW13V0223                       72,500
         5/6/2013   FA812511D0001-0012                 133,900
         5/2/2013   W912NW13P0173                       72,500
        4/15/2013   FA812511D0001-0011                  46,100


                                  19
      Case: 5:21-cv-00731-JRA Doc #: 1 Filed: 09/08/20 20 of 30. PageID #: 20




                  3/13/2013    W912NS13P0069                              148,000
                  3/11/2013    FA812511D0001-0010                           28,600
                  2/28/2013    W912NW13V0157                                72,500
                  1/29/2013    W91ZRS13M0063                                24,000
                  1/10/2013    FA812511D0001-0009                           13,100
                 11/13/2012    W912NW13V0041                                72,500
                  11/5/2012    W91ZRS13M0027                                24,000
                  10/2/2012    FA812511D0001-0008                         121,400
                  9/25/2012    W912NS12P0172                                35,600
                  9/17/2012    FA812511D0001-0007                           81,700
                   9/6/2012    W912LA12P0080                                85,500
                  8/15/2012    FA812511D0001-0006                           54,700
                   8/6/2012    W912NW12V0413                                72,500
                  7/12/2012    FA812511D0001-0005                           64,900
                  7/10/2012    W912NW12V0381                                72,500
                  6/14/2012    FA812511D0001-0004                         100,900
                  5/21/2012    FA812511D0001-0003                           61,500
                  4/25/2012    W91ZRS12M0103                                22,800
                   4/9/2012    W912NW12V0251                              105,000
                  5/31/2012    FA812511D0001-0002                         128,800
                  2/23/2012    W912NW12V0186                                12,800
                  1/30/2012    W91ZRS12M0058                                22,800
                   7/4/2011    W912NS11P0132                                35,600
                  5/16/2011    W91ZRS11M0091                                22,800
                               TOTAL                                     $3,436,000


       141.      Upon information and belief, U.S. Technology improperly obtained additional

government contracts that will be discovered during the course of litigation.

       142.      In addition to the U.S. Technology contracts, Solidstrip currently has knowledge of

approximately $4.9 million in additional government contracts granted to U.S. Technology Media

that involved, or were likely to involve, Type VIII and on which Solidstrip was unable to fairly

bid on because of improper recycling requirements, specific and improper requirements for the use

“Magic®” and “Magic II®,” fraudulent representations by U.S. Technology Media, and/or other

improprieties.




                                                 20
Case: 5:21-cv-00731-JRA Doc #: 1 Filed: 09/08/20 21 of 30. PageID #: 21




 143.   The following table lists these contracts:

    Date            Contract Number                  Potential Value
      10/8/2019     FA812515D0002-FA813220F0004             $31,200
      9/16/2019     W911N215D0012-W911N219F0799               28,800
      8/27/2019     W91ZRS19P0071                             70,400
        8/6/2019    FA812515D0002-FA813219FA067               77,400
      7/15/2019     FA812515D0002-FA813219FA062               41,100
      6/24/2019     FA812515D0002-FA813219FA055               26,500
        6/6/2019    W911N215D0012-W911N219F0580               28,800
      5/15/2019     FA812515D0002-FA813219FA038             348,800
        4/8/2019    W911N215D0012-W911N219F0419               28,800
      3/13/2019     FA812515D0002-FA813219FA022               13,400
        2/5/2019    FA812515D0002-FA813219FA012               81,900
      1/30/2019     FA812515D0002-FA813219FA011                6,600
      1/17/2019     W911N215D0012-W911N219F0221               28,800
        1/2/2019    FA812515D0002-FA813219FA003               48,000
      10/2/2018     W911N215D0012-W911N218F0518               28,800
      9/24/2018     FA812515D0002-FA813218F0103                  773
      9/20/2018     FA812515D0002-FA813218F0102               10,300
      7/31/2018     FA812515D0002-FA813218F0085               14,600
      7/11/2018     W911N215D0012-W911N218F0343               28,800
        6/7/2018    FA812515D0002-FA813218F0074               75,300
        6/4/2018    W911N215D0012-W911N218F0250               28,800
        5/3/2018    FA812515D0002-FA813218F0059             649,600
      4/26/2018     W911N215D0012-W911N218F0165                1,900
        4/4/2018    FA812515D0002-FA813218F0046             526,200
      3/26/2018     FA812515D0002-FA813218F0038               72,500
      1/28/2018     FA812515D0002-FA813218F0023               25,300
        1/9/2018    FA812515D0002-FA813218F0016               88,500
     12/14/2017     FA812515D0002-FA813218F0013             674,000
     11/29/2017     W91ZRS18P0008                           105,500
     10/25/2017     FA812515D0002-FA813218F0005             137,500
     10/16/2017     FA812515D0002-FA813218F0003               86,100
      9/19/2017     FA812515D0002-FA813218F0052               22,300
      8/14/2017     FA812515D0002-FA813218F0044               29,300
      7/13/2017     FA812515D0002-FA813218F0032               43,500
      6/15/2017     FA812515D0002-FA813218F0028               81,200
      5/18/2017     FA812515D0002-FA813218F0020               24,300
        4/2/2017    FA812515D0002-FA813218F0016               32,700
      3/14/2017     FA812515D0002-FA813218F0014               31,700
      2/15/2017     FA812515D0002-FA813218F0008               63,200
      1/11/2017     FA812515D0002-0014                      188,100
     12/13/2016     FA812515D0002-0013                      174,800

                                         21
      Case: 5:21-cv-00731-JRA Doc #: 1 Filed: 09/08/20 22 of 30. PageID #: 22




              11/29/2016    W91ZRS17P0008                                         94,500
              11/27/2016    FA812515D0002-0012                                   122,500
              10/16/2016    FA812515D0002-0011                                   101,700
               8/23/2016    W91ZRS16P0078                                         15,000
               7/28/2016    FA812515D0002-0011                                    92,800
               7/18/2016    FA812515D0002-0009                                    76,600
               7/10/2016    W91ZRS16P0058                                          7,500
                6/8/2016    FA812515D0002-0008                                    29,400
                5/4/2016    FA812515D0002-0007                                    89,700
                4/3/2016    FA812515D0002-0006                                    81,800
               2/23/2016    FA812515D0002-0005                                    25,500
               1/28/2016    FA812515D0002-0003                                    16,400
               1/19/2016    FA812515D0002-0002                                    16,900
               9/23/2015    FA812515D0002-0001                                    58,400
                            TOTAL                                             $4,934,773


       144.    Upon information and belief, U.S. Technology Media improperly obtained

additional government contracts that will be discovered during the course of litigation.

       145.    Moreover, U.S. Technology Media continues to improperly be granted government

contracts based on improper recycling requirements, specific and improper requirements for the

use of “Magic®” and “Magic II®,” fraudulent representations by U.S. Technology Media, and/or

other improprieties.

       146.    Often government contracts like the ones listed above are only the first in a potential

series of renewable contracts.

       147.    Upon information and belief, the lists above do not include any of these additional

renewals.

       148.    In practice, once a party is awarded the first in a potential series of renewable

contracts, they also obtain the subsequent contracts.

       149.    These additional, renewable amounts constitute additional damages Solidstrip

expects to total several million dollars.



                                                 22
      Case: 5:21-cv-00731-JRA Doc #: 1 Filed: 09/08/20 23 of 30. PageID #: 23




       150.     In addition to the known improper government contracts listed above, U.S.

Technology was awarded at least one contract with the North Atlantic Treaty Organization

(“NATO”) based on the same improper requirements that have prevented Solidstrip from bidding

on U.S. government contracts.

       151.     The NATO contract was valued at approximately $25 million.

       152.     During litigation, Solidstrip expects to find additional sources of damages of equal

or greater amount to those already known.

       153.     If the bidding process had been proper, Solidstrip would likely have beaten U.S.

Technology in winning the government contracts listed above and those that are yet to be known.

       154.     Solidstrip would have won these contracts because Solidstrip prices for Type VIII

are lower than those of U.S. Technology.

       155.     As set forth above, Defendants had either an explicit or tacit agreement to act in

accordance with a mutually agreed-upon scheme or plan.

       156.     Defendants committed mutual acts in furtherance of the common scheme or plan,

and those acts were negligent or intentional.

       157.     The mutual acts of Defendants were the acts that led to Solidstrip’s damages set

forth above.

       158.     Defendants are jointly and severally liable for all damages resulting from their

actions pursuant to Wis. Stat. Ann. § 895.045(2).

                                            First Count

                                      Against All Defendants

               Intentional Interference with Prospective Contractual Relationship

       159.     Solidstrip incorporates by reference each of the preceding paragraphs as if set forth



                                                 23
      Case: 5:21-cv-00731-JRA Doc #: 1 Filed: 09/08/20 24 of 30. PageID #: 24




in this paragraph.

          160.   Solidstrip had and has prospective contractual relationships with various

governmental entities.

          161.   Defendants    intentionally     interfered   with   these   prospective   contractual

relationships.

          162.   There was a causal connection between Defendants’ interference and the damages

claimed by Solidstrip.

          163.   Defendants’ interference was not justified or privileged.

                                            Second Count

                                       Against All Defendants

                         Injury to Business Pursuant to Wis. Stat. § 134.01

          164.   Solidstrip incorporates by reference each of the preceding paragraphs as if set forth

herein.

          165.   Defendants acted together in violation of Wis. Stat. § 134.01 to maliciously injure

Solidstrip’s business.

          166.   Defendants acted with a common purpose to injure Solidstrip’s business.

          167.   Defendants acted maliciously in carrying out the common purpose.

          168.   The acts of Defendants financially injured Solidstrip.

                                               Third Count

                                       Against All Defendants

                                     Common Law Conspiracy

          169.   Solidstrip incorporates by reference each of the preceding paragraphs as if set forth

in this paragraph.



                                                    24
      Case: 5:21-cv-00731-JRA Doc #: 1 Filed: 09/08/20 25 of 30. PageID #: 25




       170.     Defendants knowingly participated in a conspiracy against Solidstrip to deprive

Solidstrip of business, based on the acts outlined above.

                                           Fourth Count

                                      Against All Defendants

 Acquisition and Maintenance of an Interest in and Control of an Enterprise Engaged in a
  Pattern of Racketeering Activity Pursuant to 18 U.S.C. §§ 1961(4), (5), (9) and 1962(b)

       171.     Solidstrip incorporates by reference each of the preceding paragraphs as if set forth

in this paragraph.

       172.     As set forth above, Defendants acquired and/or maintained, directly or indirectly,

an interest in or control of a Racketeer Influenced and Corrupt Organizations Act (“RICO”)

enterprise of individuals and business who were associated in fact and who engaged in, and whose

activities affected, interstate and foreign commerce in violation of 18 U.S.C. §§ 1961(4), (5), (9),

and 1962 (b).

       173.     Defendants cooperated jointly and severally in the commission of two (2) or more

of the RICO predicate acts as listed in 18 U.S.C. §§ 1961(1)(A) and (B), and did so in violation of

18 U.S.C. § 1962(b).

                                            Fifth Count

                                      Against All Defendants

   Conduct and Participation in a RICO Enterprise Through a Pattern of Racketeering
                 Activity Pursuant to 18 U.S.C. §§ 1961(5) and 1962(c)

       174.     Solidstrip incorporates by reference each of the preceding paragraphs as if set forth

in this paragraph.

       175.     As set forth above, Defendants associated with a RICO enterprise of individuals

and businesses who were associated in fact and who engaged in and whose activities affected



                                                 25
      Case: 5:21-cv-00731-JRA Doc #: 1 Filed: 09/08/20 26 of 30. PageID #: 26




interstate and foreign commerce.

       176.    Defendants conducted and/or participated, either directly or indirectly, in the

conduct of the affairs of the RICO enterprise through a pattern of racketeering activity in violation

of 18 U.S.C. §§ 1961(4), (5), (9), and 1962(c).

       177.    Defendants cooperated jointly and severally in the commission of two (2) or more

of the RICO predicate acts as listed in 18 U.S.C. §§ 1961(1)(A) and (B), and did so in violation of

18 U.S.C. § 1962(c).

                                           Sixth Count

                                     Against All Defendants

       Pattern of Racketeering Activity Pursuant to 18 U.S.C. §§ 1961(5) and 1962(d)

       178.    Solidstrip incorporates by reference each of the preceding paragraphs as if set forth

in this paragraph.

       179.    As set forth above, Defendants conspired to acquire and maintain an interest in a

RICO enterprise engaged in a pattern of racketeering activity in violation of 18 U.S.C. §§ 1962(b)

and (d).

       180.    Defendants cooperated jointly and severally in the commission of two (2) or more

of the RICO predicate acts as listed in 18 U.S.C. §§ 1961(1)(A) and (B), and did so in violation of

18 U.S.C. § 1962(c).

                                          Seventh Count

                                     Against All Defendants

                     Commercial Bribery Claim pursuant to 15 USCA 15(c)

       181.    Solidstrip incorporates by reference each of the preceding paragraphs as if set forth

in this paragraph.



                                                  26
      Case: 5:21-cv-00731-JRA Doc #: 1 Filed: 09/08/20 27 of 30. PageID #: 27




          182.   At all relevant times, Defendants were and are engaged in commerce between the

States.

          183.   Solidstrip was and is a competitor with Defendants U.S. Technology and U.S.

Technology Media in the sale of PMB to U.S. governmental entities. Solidstrip is within an

industry and sector of the economy endangered by a breakdown of competitive conditions as

evidenced by Defendants’ conduct. Defendants’ conduct provided it monopoly power in the PMB

market and Defendants willfully acquired or maintained that power. The public was directly and

significantly harmed by Defendants’ illegal and antitrust conduct.

          184.   Solidstrip’s damages coincide with damages to the public which naturally flow as

the result of Defendants’ conduct.

          185.   Cundiff at all times acted as an agent, representative and/or intermediary for the

U.S government entities. As an intermediary he acted or was subject to the direct or indirect control

of the U.S government entities. He had the ability on behalf of the U.S government entities to

cause the decision to be made by the U.S government entities of which specific seller would sell

PMB to the U.S government entities and/or which requirements would be set by the U.S

government entities for the purchase of PMB.

          186.   As aforesaid, Defendants bribed and/or engaged in conduct to induce Cundiff to

cause the U.S government entities to purchase PMB from Defendants and/or to set requirements

for the purchase of PMB which would only allow the purchase of PMB from Defendants.

          187.   Cundiff relied upon the bribes and/or conduct. As a result of the bribes and/or

conduct, the U.S government entities allowed Defendants a competitive advantage and/or awarded

Defendants various contracts with the U.S government entities.

          188.   No legitimate services were provided by Cundiff to Defendants in exchange for the



                                                 27
      Case: 5:21-cv-00731-JRA Doc #: 1 Filed: 09/08/20 28 of 30. PageID #: 28




bribes and other conduct paid or given by Defendants.

       189.    The aforesaid conduct constitutes a violation of 15 USCA 13(c) and constitutes

commercial bribery.

       190.    This conduct tends to undermine the fiduciary relationship between a buyer and its

employee, agent, representative or other controlled intermediary in a transaction involving the sale

or purchase of goods.

       191.    As a direct and proximate result of the bribery and conduct in violation of 15 USCA

15(c), Solidstrip suffered actual Antitrust damages. The illegal conduct of Defendants caused the

direct competitor of Defendants, Solidstrip, to lose multiple sales and contracts.

       192.    The actions committed by Defendants were committed in the course of commerce

per 15 USCA 13(c). The sale of goods occurred as part of the flow of commerce among states and

the federal government.

                                          Eighth Count

                                     Against All Defendants

                                 Violation of Wis. Stat. § 133.03

       193.    Solidstrip incorporates by reference each of the preceding paragraphs as if set forth

in this paragraph.

       194.    The conspiracy engaged in by Defendants was and is in restraint of trade or

commerce and is illegal.

       195.    Defendants combined and conspired to monopolize trade or commerce.

       WHEREFORE, Solidstrip respectfully requests judgment against Defendants as follows:

               A. On all counts, judgment against all named Defendants, jointly and severally

                     pursuant to Wis. Stat. 895.045(2), in excess of thirty-five million dollars



                                                 28
    Case: 5:21-cv-00731-JRA Doc #: 1 Filed: 09/08/20 29 of 30. PageID #: 29




                 ($35,000,000.00) in an exact amount to be proven at trial;

             B. On all counts for which such relief is available, an award of Plaintiff’s costs,

                 including attorney fees and any increases to attorney fees justified by statute;

             C. On all counts, pre and post-judgment interest;

             D. On all counts for which such relief is available, punitive damages in an amount

                 to be determined;

             E. On counts IV-VIII, Treble damages;

             F. Declare all contracts or agreements made by Defendants resulting from, growing out

                 of or connected to conduct prohibited by Wis. Stat. 133.03 void; and

             G. Any other relief that the Court may deem proper and just.



                                         Jury Demand

      Solidstrip demands a jury trial for all factual issues not admitted by the Defendant.


Dated this 8th day of September 2020.

                                             HANSEN REYNOLDS LLC


                                             /s/Timothy M. Hansen
                                             Timothy M. Hansen, SBN 1044430
                                             Email: thansen@hansenreynolds.com
                                             301 N. Broadway, Suite 400
                                             Milwaukee, WI 53202
                                             Phone: 414.273.8470
                                             Fax: 414.273.8476

                                             Sarah Troupis Ferguson, SBN 1061515
                                             Email: sferguson@hansenreynolds.com
                                             10 E. Doty Street, Suite 800
                                             Madison, WI 53703
                                             Phone: 608.841.1352
                                             Fax: 414.273.8476


                                                29
Case: 5:21-cv-00731-JRA Doc #: 1 Filed: 09/08/20 30 of 30. PageID #: 30




                                O’HALLORAN, KOSOFF, GEITNER & COOK, LLC

                                Jeffrey R. Rosenberg
                                To be admitted Pro Hac Vice
                                Email: jrosenberg@okgc.com
                                Gary Cook
                                Email: gcook@okgc.com
                                650 Dundee Road, 4th Flr.
                                Northbrook, Illinois 60062
                                Phone: 847-291-0200
                                Fax: 847-291-9230

                                Attorneys for Plaintiff Solidstrip, Inc.




                                  30
